EXHIBIT 10.6
Form of 2009 Tier I Senior Management Time-Based Restricted Stock Unit Agreement

     
 
  Name:
 
  Number of Stock Units:
 
  Date of Grant:

SunGard Capital Corp. and SunGard Capital Corp. II
Senior Management Time-Based Restricted Stock Unit Agreement
THIS AWARD AND ANY SECURITIES ISSUED UPON THE PAYMENT OF THIS
RESTRICTED STOCK UNIT AWARD ARE SUBJECT TO RESTRICTIONS ON VOTING
AND TRANSFER AND REQUIREMENTS OF SALE AND OTHER PROVISIONS AS SET
FORTH IN THE STOCKHOLDERS AGREEMENT AMONG SUNGARD CAPITAL CORP.,
SUNGARD CAPITAL CORP. II, SUNGARD HOLDING CORP., SOLAR CAPITAL CORP.
AND CERTAIN STOCKHOLDERS OF SUNGARD CAPITAL CORP. AND SUNGARD
CAPITAL CORP. II, DATED AS OF AUGUST 10, 2005 (AS IN EFFECT FROM TIME TO
TIME, THE “STOCKHOLDERS AGREEMENT”).
SUNGARD CAPITAL CORP. AND SUNGARD CAPITAL CORP. II STRONGLY
ENCOURAGE YOU TO SEEK THE ADVICE OF YOUR OWN LEGAL AND FINANCIAL
ADVISORS WITH RESPECT TO YOUR AWARD AND ITS TAX CONSEQUENCES.
This agreement (the “Agreement”) evidences Restricted Stock Units granted by
SunGard Capital Corp., a Delaware corporation (the “Company”), and SunGard
Capital Corp. II, a Delaware corporation (“Lowerco” and together with the
Company, the “Companies”), to the undersigned (the “Grantee”), pursuant to, and
subject to the terms of, the SunGard 2005 Management Incentive Plan (as amended
from time to time, the “Plan”) which is incorporated herein by reference and of
which the Grantee hereby acknowledges receipt and the Executive Employment
Agreement, dated August 11, 2005, between the Grantee and SunGard Data Systems
Inc. (the “Employment Agreement”). Any exercise of discretionary authority
granted under the Plan shall be subject to the express terms of this Agreement,
and the last sentence of Section 3 of the Plan shall not apply to determinations
of the Administrator with respect to this Agreement or the provisions of the
Plan as applied to this Agreement.
1. Grant of Restricted Stock Units. The Company and Lowerco (as applicable)
grant to the Grantee, as of the above Date of Grant, Restricted Stock Units for
the number of Stock Units stated above (the “Stock Units”), on the terms
provided herein and in the Plan. The Stock Units represent a conditional right
to receive Units (as defined below) consisting of Class A Common shares, Class L
Common shares and Lowerco Preferred shares (the “Shares”). The Stock Units
evidenced by this Agreement are granted to the Grantee in an Employment capacity
as an Employee.
2. Stock Unit Account. The Company shall establish and maintain a Stock Unit
account (the “Account”) as a bookkeeping account on its records for the Grantee
and shall record

 

 



--------------------------------------------------------------------------------



 



in the Account the number of Stock Units awarded to the Grantee. No Shares shall
be issued to the Grantee at the time the Award is made, and the Grantee shall
not be, nor have any of the rights or privileges of, a stockholder of the
Companies with respect to any Stock Units recorded in the Account or amounts
credited to the Account pursuant to Section 8. The Grantee shall not have any
interest in any fund or specific assets of the Companies by reason of this Award
or the Account established for the Grantee.
3. Meaning of Certain Terms. Except as otherwise defined herein, all capitalized
terms used in this Agreement shall have the same meaning as in the Plan. The
following terms shall have the same meaning as set forth in the Grantee’s
Employment Agreement: “Board,” “Cause,” “Change of Control,” “Consulting
Period,” “Date of Termination,” “Disability,” “Employer,” “Good Reason,”
“Investors,” “Retained Business,” “Sale of a Business,” and “Sold Business.” The
following terms shall have the following meanings:

  (a)   “Adjustment Event” means (i) a cash distribution with respect to Shares
paid to all or substantially all holders of Shares, other than cash dividends in
respect of Shares declared by the Board as part of a regular dividend payment
practice or stated cash dividend policy of the Company following an IPO, or
(ii) a substantially pro rata redemption or substantially pro rata repurchase
(in each case, as applicable, by the Company, Lowerco or any of their
subsidiaries) of all or part of any class of Shares;

  (b)   “Beneficiary” means, in the event of Grantee’s death, Grantee’s legal
representative, executor, administrator or designated beneficiary, as
applicable;

  (c)   “Call Option” means an option in favor of Company or Lowerco to purchase
for cash at a specified price the Shares received by Grantee (or Grantee’s
Beneficiary) upon any payment of Stock Units pursuant to this Agreement;

(d) “Closing” means August 11, 2005;

  (e)   “Fair Market Value” means, as of any date, as to any Share, the Board’s
good faith determination of the fair market value of such Share as of the
applicable reference date, taking into account the most recent annual valuation
of the Company. The Company agrees to engage at least annually an independent
third party appraiser to perform such valuation, and to update each such
valuation on a quarterly basis. Upon the exercise of a Call Option pursuant to
Section 6(a) or a Put Option, the Board will provide prompt written notice of
its determination of the Fair Market Value of the applicable Shares (the “Board
Notice”) to Grantee. Grantee shall have the right to contest the Fair Market
Value thereof by notice to the Company within fifteen (15) business days of
receipt of the Board Notice. If Grantee does so notify the Company of Grantee’s
disagreement with the Fair Market Value set forth in the Board Notice within
such time period, then the Company shall retain an independent third party
appraiser reasonably acceptable to Grantee and to the Company to determine the
fair market value of such Shares, and the determination of such independent
appraiser shall govern. For this purpose, the appraiser last used by the Company
in the ordinary course of business will be considered an independent appraiser.
In the event that the Fair Market Value of the Shares as

 

-2-



--------------------------------------------------------------------------------



 



determined by such independent appraiser exceeds by the lesser of $200,000 or
10% the fair market value determined by the Board, then the Company shall bear
the full cost of the appraisal. Otherwise, the Grantee (or the Grantee’s
Beneficiary, as applicable) shall bear the full cost of the appraisal;

  (f)   “Family Member” means, with respect to Grantee, any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the Grantee’s household (other than a tenant or employee), a trust in
which one or more of these persons have more than fifty percent of the
beneficial interest, a foundation in which one or more of these persons (or
Grantee) control the management of assets, or any other entity in which one or
more of these persons (or Grantee) own more than fifty percent of the voting
interests;

  (g)   “IPO” means the initial closing of a bona fide firm commitment
underwritten public offering of equity shares of the Company, registered under
the Securities Act of 1933, as amended, that results in such shares being traded
on a liquid trading market;

  (h)   “Put Option” means the obligation of the Company or Lowerco, upon thirty
(30) days notice from Grantee, to use commercially reasonable efforts to
repurchase for cash the Shares acquired by Grantee (or Grantee’s Beneficiary)
upon payment of Stock Units pursuant to this Agreement at the then Fair Market
Value of such Shares; provided, however, that any Shares subject to the Put
Option shall have been held by Grantee (or Grantee’s Beneficiary) for at least
six months. If Company or Lowerco (as the case may be) is not able to repurchase
the Shares subject to the Put Option in cash as a result of any contractual or
legal restriction, Company or Lowerco (as the case may be) shall provide Grantee
(or Grantee’s Beneficiary) with a promissory note that bears interest at the
prime rate as published in The Wall Street Journal on the repurchase date plus
1% and will become payable over the three year period from the date of the note;

  (i)   “Registration Rights Agreement” means the Participation, Registration
Rights and Coordination Agreement, dated as of August 10, 2005, by and among the
Company, Lowerco, SunGard Holding Corp., Solar Capital Corp. and certain
stockholders of the Company and Lowerco;

  (j)   “Restrictive Covenant” means any of the restrictive covenants set forth
in Section 5 of Grantee’s Employment Agreement;

  (k)   “Retirement” means retirement within the meaning of Section 2.2(b) of
Grantee’s Employment Agreement;

  (l)   “Unit” means an undivided interest in 1.3 Class A shares, 0.1444 Class L
shares and 0.05 Lowerco Preferred shares, determined at the Date of Grant, as it
may be adjusted as provided herein;

 

-3-



--------------------------------------------------------------------------------



 



As used herein with respect to the Stock Units, the term “vest” means that the
restrictions on the right to receive payment pursuant to the Stock Units lapse
in whole or in specified part.
4. Vesting of Stock Units. The Stock Units shall be subject to forfeiture until
the Stock Units vest. The Stock Units shall vest, in accordance with Schedule A,
based on the Grantee’s continued Employment; provided, however, that:

  (a)   if the Grantee’s Employment terminates as a result of (i) termination of
the Grantee by the Employer without Cause, (ii) resignation by the Grantee, or
(iii) the Grantee’s Disability or death, then the Stock Units shall immediately
stop vesting;

  (b)   if the Grantee’s Employment terminates as a result of termination by the
Employer for Cause, then the Stock Units will be immediately forfeited by the
Grantee and terminate as of the Date of Termination;

  (c)   if the Grantee’s Employment terminates as a result of the Grantee’s
Retirement, then the Stock Units shall continue to vest for the duration of the
Grantee’s Consulting Period;

  (d)   upon a Sale of a Business where the Grantee is employed by the Sold
Business and is not offered employment with a Retained Business on substantially
similar terms and conditions, the Stock Units shall become fully vested; and

  (e)   in the event of a Change of Control, the Stock Units shall become fully
vested immediately before the Change of Control.

5. Payment of Stock Units. The Grantee’s vested Stock Units shall be paid in
Shares upon the first to occur of (i) a Change of Control that meets the
requirements of a “change in control event” under Section 409A of the Code,
(ii) the Grantee’s separation from service without Cause, or (iii) the date that
is five years after the Date of Grant. If a Change of Control occurs before the
Stock Units are fully vested, any Stock Units that subsequently vest shall be
paid upon the first to occur of (i) the Grantee’s separation from service
without Cause or (ii) the date that is five years after the Date of Grant.
Notwithstanding the foregoing, a distribution of Shares under this Agreement
upon separation from service shall only be made upon the Grantee’s “separation
from service” within the meaning of Section 409A of the Code and a distribution
shall be made at a time and in a manner consistent with Section 409A. When the
vested Stock Units become payable, the Companies will issue to the Grantee
Shares representing the Units underlying the vested Stock Units, subject to
satisfaction of the Grantee’s tax withholding obligations as described below,
within 30 business days after the payment event.
6. Certain Calls and Puts.

  (a)   Call on Resignation Without Good Reason. If the Grantee’s Employment
terminates as a result of resignation by the Grantee other than for either Good
Reason or Retirement, for the period ending one hundred eighty-one (181) days
following the later of Grantee’s Date of Termination or the date on which Shares
are paid to Grantee pursuant to this Agreement, each of the Company and Lowerco
shall have a Call Option at the then Fair Market Value of such Shares, provided,

 

-4-



--------------------------------------------------------------------------------



 



however, that the Companies’ Call Options pursuant to this Section 6(a) shall
cease to apply on the earlier of an IPO or the fifth anniversary of the Closing.
For purposes of the preceding sentence, the term resignation does not include
the departure of Grantee by reason of the Sale of a Business where Grantee is
employed by the Sold Business and is not offered employment with a Retained
Business on substantially similar terms and conditions.

  (b)   Call on Termination For Cause. If the Grantee’s Employment is terminated
by the Employer for Cause, for the period ending one hundred eighty-one
(181) days following the later of Grantee’s Date of Termination or the date on
which Shares are paid to Grantee pursuant to this Agreement, each of the Company
and Lowerco shall have a Call Option at the then Fair Market Value of such
Shares, provided, however, that the Companies’ Call Options pursuant to this
Section 6(b) shall cease to apply on an IPO.

  (c)   Put on Disability or Death. If the Grantee’s Employment terminates as a
result of the Grantee’s Disability or death (and if and to the extent permitted
by the Code (including Section 409A thereof)) the Grantee (or, the Grantee’s
Beneficiary) shall have a Put Option at any time after Grantee’s Date of
Termination, but prior to an IPO.

  (d)   The Company or Lowerco may assign its rights under this Section 6 to any
of their subsidiaries or to the Investors.

  (e)   The provisions of this Section 6 supersede Section 6 of the Stockholders
Agreement with respect to the Stock Units granted hereunder and the related
Shares.

7. Share Restrictions, etc. Except as expressly provided herein, the Grantee’s
rights hereunder and with respect to Shares received upon payment in accordance
with Section 5 herein are subject to the restrictions and other provisions
contained in the Stockholders Agreement.
8. Distributions, Redemptions, etc.

  (a)   Upon the occurrence of an Adjustment Event, there shall be credited to
the Account an amount equal to the product of (i) the per-Share amount paid with
respect to Shares underlying the Stock Unit in connection with the Adjustment
Event, multiplied by (ii) the number of Shares of the class of stock affected by
the Adjustment Event that are included in each Unit immediately prior to the
Adjustment Event, multiplied by (iii) the number of Units underlying the
Grantee’s Stock Units pursuant to this Award.

  (b)   If any other cash dividend or distribution is paid with respect to
Shares underlying the Stock Units, there shall be credited to the Account an
amount equal to the product of (i) the per-Share amount paid with respect to
Shares underlying the Stock Units, multiplied by (ii) the number of Shares of
the applicable class of stock that are included in each Unit, multiplied by
(iii) the number of Units underlying the Grantee’s Stock Units pursuant to this
Award.

 

-5-



--------------------------------------------------------------------------------



 



  (c)   The amount credited to the Account pursuant to this Section 8 with
respect to vested Stock Units is referred to as the “Bonus Value.” The amount
credited to the Account pursuant to this Section 8 with respect to unvested
Stock Units is referred to as the “Deferred Bonus Value.”

  (d)   On the fifth business day after the end of each calendar quarter, the
Company shall pay to the Grantee in cash an amount equal to the Bonus Value
accrued by the Grantee for such quarter, subject to applicable tax withholding.
The Company shall pay to the Grantee the Deferred Bonus Value accrued in
connection with any unvested Stock Units on the fifth business day after the
date on which such unvested Stock Units vest, subject to applicable tax
withholding.

  (e)   In the case of a redemption or repurchase of Shares, the number of
Shares of the class of stock redeemed or repurchased that are subject to
outstanding Stock Units will be automatically reduced by an amount proportionate
to the percentage reduction in outstanding Shares of the affected class
resulting from the redemption or repurchase. The Grantee shall be entitled to
receive any information reasonably requested regarding the composition of a
Unit, as adjusted in accordance with this Section 8.

9. Forfeiture. Upon delivery of Shares pursuant to the Stock Units, the Grantee
shall certify on a form acceptable to the Committee that the Grantee is in
compliance with the Restrictive Covenants and all other agreements between the
Grantee and the Company or any of its Affiliates. If the Company determines that
the Grantee is not in compliance with one or more of the Restrictive Covenants
or with the provisions of any agreement between the Grantee and the Company or
any of its Affiliates, and such non-compliance has not been authorized in
advance in a specific written waiver from the Company or the applicable party,
the Committee may cancel any unpaid Stock Units. The Company shall also have the
following (and only the following) additional remedies:

  (a)   During the six months after any delivery of Shares pursuant to the Stock
Units, such delivery may be rescinded at the Company’s option if the Grantee
fails to comply in any material respect with the terms of the Restrictive
Covenants or of any other agreement with the Company or any of its affiliates or
if the Grantee breaches any duty to the Company or any of its Affiliates. The
Company shall notify the Grantee in writing of any such rescission within one
year after such delivery. Within ten days after receiving such a notice from the
Company, the Grantee shall remit or deliver to the Company (i) the amount of any
gain realized upon the sale of any Shares, (ii) any consideration received upon
the exchange of any Shares (or to the extent that such consideration was not
received in the form of cash, the cash equivalent thereof valued at the time of
the exchange), and (iii) the number of Shares received in connection with the
rescinded delivery.

  (b)   The Company shall have the right to offset, against any Shares and any
cash amounts due to the Grantee under or by reason of the Grantee’s holding the
Stock Units, any amounts to which the Company is entitled as a result of the
Grantee’s violation of the terms of the Restrictive Covenants or of any other
agreement with

 

-6-



--------------------------------------------------------------------------------



 



the Company or any of its affiliates or the Grantee’s breach of any duty to the
Company or any of its Affiliates; provided, however, that no offset shall
accelerate or defer the distribution date of amounts payable under this
Agreement in violation of Section 409A of the Code, and any offset in violation
of Section 409A shall be null and void. Accordingly, the Grantee acknowledges
that (i) the Company may withhold delivery of Shares, (ii) the Company may place
the proceeds of any sale or other disposition of Shares in an escrow account of
the Company’s choosing pending resolution of any dispute with the Company, and
(iii) the Company has no liability for any attendant market risk caused by any
such withholding, or escrow, subject, however, to compliance with the
requirements of Section 409A of the Code.
The Grantee acknowledges and agrees that the calculation of damages from a
breach of any of the Restrictive Covenants or of any other agreement with the
Company or any of its Affiliates or of any duty to the Company or any of its
Affiliates would be difficult to calculate accurately and that the right to
offset or other remedy provided for herein is reasonable and not a penalty. The
Grantee further agrees not to challenge the reasonableness of such provisions
even where the Company rescinds, delays, withholds or escrows Shares or proceeds
or uses those Shares or proceeds as a setoff.
10. Legends, etc. Shares issued upon the lapse of any restrictions on the Stock
Units shall bear such legends as may be required or provided for under the terms
of the Stockholders Agreement.
11. Transfer of Stock Units. The Stock Units may only be transferred by the laws
of descent and distribution, or to a legal representative in the event of the
Grantee’s incapacity.
12. Withholding. The payment of the Shares and other amounts in accordance with
this Agreement will give rise to “wages” subject to withholding. The Grantee
expressly acknowledges and agrees that the Grantee’s rights hereunder, including
the right to be issued Shares in accordance with Section 5 herein and paid cash
in accordance with Section 8 hereof, are subject to the Grantee promptly paying
to the Companies in cash or by Share withholding as described below (or by such
other means as may be acceptable to the Administrator in its discretion) all
taxes required to be withheld. The Grantee also authorizes the Companies and
their subsidiaries to withhold such amount from any amounts otherwise owed to
the Grantee. Unless the Grantee elects otherwise in a time and manner specified
by the Company, any tax withholding obligation with respect to the payment of
Shares shall be satisfied by having Shares withheld up to an amount that does
not exceed the minimum applicable withholding tax rate for federal (including
FICA), state, and local tax liabilities.
13. Grant Subject to Plan Provisions. This Award is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. The Award and payment of the
Stock Units are subject to interpretations, regulations and determinations
concerning the Plan established from time to time by the Administrator in
accordance with the provisions of the Plan, including, but not limited to,
provisions pertaining to (i) the registration, qualification or listing of the
shares issued under the Plan, (ii) changes in capitalization and (iii) other
requirements of applicable law. The

 

-7-



--------------------------------------------------------------------------------



 



Administrator shall have the authority to interpret and construe the Stock Units
pursuant to the terms of the Plan, and its decisions shall be conclusive as to
any questions arising hereunder.
14. Effect on Employment. Neither the grant of the Stock Units, nor the issuance
of Shares or other payments in accordance with this Agreement, shall give the
Grantee any right to be retained in the employ of the Company, Lowerco or any of
their Affiliates, affect the right of the Company, Lowerco or any of their
Affiliates to discharge or discipline the Grantee at any time, or affect any
right of the Grantee to terminate his or her Employment at any time.
15. Delay in Payments for Specified Employees. Notwithstanding anything in this
Agreement to the contrary, if the Grantee is a “specified employee” of a
publicly traded corporation under Section 409A of the Code at the time of
separation from service and if payment of any amount under this Agreement is
required to be delayed for a period of six months after the separation from
service pursuant to Section 409A of the Code, payment of such amount shall be
delayed as required by Section 409A of the Code, and the accumulated postponed
amount shall be paid in a lump sum payment within 10 days after the end of the
six-month period. If the Grantee dies during the postponement period prior to
the payment of postponed amount, the accumulated postponed amount shall be paid
to the personal representative of the Grantee’s estate within 60 days after the
date of the Grantee’s death.
16. Section 409A. It is intended that the Stock Units awarded hereunder shall
comply with the requirements of Section 409A of the Code (and any regulations
and guidelines issued thereunder), and this Agreement shall be interpreted on a
basis consistent with such intent. Each payment under this Agreement is
considered a separate payment for purposes of Section 409A of the Code. As
provided under Section 409A, if calculation of the amount of a payment is not
administratively practicable due to events beyond the control of the Grantee,
the payment will be treated as made upon the date specified hereunder if the
payment is made during the first calendar year in which calculation of the
amount of the payment is administratively practicable. This Agreement may be
amended without the consent of the Grantee in any respect deemed by the
Committee to be necessary in order to preserve compliance with Section 409A of
the Code.
17. Governing Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive laws of the State of
Delaware without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.
[SIGNATURE PAGE FOLLOWS]

 

-8-



--------------------------------------------------------------------------------



 



By acceptance of the Stock Units, the undersigned agrees hereby to become a
party to, and be bound by the terms of, the Stockholders Agreement and the
Registration Rights Agreement, in each case treating the undersigned as a
“Manager” as defined therein.
Executed as of the Date of Grant.

     
SunGard Capital Corp. and
SUNGARD CAPITAL CORP.
SunGard Capital Corp. II
SUNGARD CAPITAL CORP. II
 
   
 
By:  

Grantee
I acknowledge that I have received a copy of this Agreement and certain related
information, and that I have read and understood these documents. I accept and
agree to all of the provisions of this Agreement.
 
Grantee

 

-9-



--------------------------------------------------------------------------------



 



Schedule A
Vesting Schedule
10% of the Stock Units shall vest on the first anniversary of the Date of Grant
(“Initial Vesting Date”); and
The remaining 90% of the Stock Units shall vest in equal monthly installments
over the 48 months following the Initial Vesting Date starting with the first
monthly anniversary of the Initial Vesting Date.

 

-10-